DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 23 and 28 – 30 are pending in the instant application.
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1 – 13), drawn towards a method of treating at least one ciliopathy-associated disease in a subject, comprising administering a therapeutically effective amount of at least one agent that targets at least one G-protein coupled reactor (GPCR), in the reply filed on April 27, 2022 is acknowledged. Claims 14 – 23 and 28 – 30 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards a non-elected invention, there being no allowable generic or linking claim.
	The traversal is on the basis (page 7, paragraphs 1-3) that the Office has not cited any evidence showing (i) separate classification of the claims, (ii) that the present claims have achieved a separate status in the art although they are classable together, or (iii) would require a different field of search. As such, the Office has not established a search burden so as to authorize restriction pursuant to 35 U.S.C. §121. However, according to the priority information established in the instant application, this application is a national stage application and is considered under the lack of unity of invention guidelines as set forth in PCT Rule 13.1 and 13.2.
	Applicant also states (page 7, paragraph 4 – page 8, paragraph 2) that the International Searching Authority (ISA) determined that the original claims 1-30 did not lack unity of invention. Thus, original claims 1-30 are properly examined together as a single invention. Because pending claims 1 – 23 and 28 – 30 are substantially identical to original claims, the pending claims should be examined together as a single invention. However, it is noted that lack of unity of invention is addressed on a case-by-case basis as determined by each examiner. Further, MPEP §1850(II) states:
“If the common matter of the independent claims is well known and the remaining subject matter of each claim differs from that of the others without there being any unifying novel inventive concept common to all, then clearly there is lack of unity of invention”

As discussed in the restriction requirement dated February 16, 2022, Inventions I – II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature and does not make a contribution over Lui et al. Since the Applicant does not set forth how the technical feature of the therapeutic agent, as recited in the instant claims, is considered a special technical feature and makes a contribution over Lui et al., Applicant’s remarks are not found to be persuasive. The requirement is still deemed proper and is therefore made FINAL.
	Election of Species: Further, Applicant specifically elected the agent, AH6809, and the ciliopathy-associated disease, nephronophthisis (NPHP). The agent, AH6809, is presented below (using ChemDraw software, version 20.1.0.110):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Applicant’s election of ciliopathy-associated disease, nephronophthisis (NPHP), reads upon the instant claims 1 – 13. However, it is noted that Applicant’s election of agent, AH6809, does not read upon the instant claims 6 – 8 and 11. Thus, the instant claims are hereby withdrawn from further consideration as being drawn towards non-elected species. The species as elected by the Applicant is not found to be free of prior art. Therefore, search has not been expanded further yet to the full scope of the instant claims 1 – 5, 9 – 10 and 12 – 13.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Priority

    PNG
    media_image2.png
    55
    381
    media_image2.png
    Greyscale


Information Disclosure Statement
The information disclosure statement filed on April 13, 2020 has been considered by the examiner.

Claim Objections
Claims 12 – 13 are objected to because of the following informalities:
The instant claim 12 is drawn towards the method of any one of claim 1, wherein the effective amount is between 100 pM and 5 μM. The instant claim 13 is drawn towards the method of any one of claim 1, wherein the at least one disease is nephronophthisis. Both of the instant claims recite and are dependent upon only claim 1. Claims 12 – 13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only (for example, “any one of claims 1, 2, and 3, wherein …” or “any one of claims 1, 2, or 7-10 inclusive, wherein …”.  See MPEP § 608.01(n). Applicant is requested to amend the instant claims to recite acceptable multiple dependent claim form.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 1 – 5, 9 – 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the publications: Woodward et al., Biochemical Pharmacology (1995), 50(10), pp. 1731-1733 (Woodward) in view of Abdela-Ali, Fatima, University of Sheffield (2016), pp. i-244 (Abdela-Ali) and Saunier et al., Am. J. Hum. Genet. (2000), 66: pp. 778-789 (Saunier).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the Co-pending Application
	Woodward teaches (see, page 1731, 4th paragraph) the compound (agent in the instant claims), 6-isopropoxy-9-oxoxanthene-2-carboxylic acid (AH6809), and the method of using the compound as a competitive human EP2 receptor (G-protein coupled receptor (GPCR) in the instant claims) antagonist.
Ascertaining the differences between the prior art and the claims at issue.
	Woodward does not explicitly teach the method of using the compound to treat nephronophthisis (ciliopathy-associated disease), as elected by the Applicant and recited in the instant claims 1 and 13.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Abdela-Ali teaches (see, pg. iii, 1st paragraph; and pg. 151, 2nd paragraph) the method of using prostaglandin E2 (EP2) receptor (PTGER2) antagonist, AH-6809, to block PTGER2 receptor function in order to reduce cyst growth in Autosomal Dominant Polycystic Kidney Disease (ADPKD). Abdela-Ali teaches (see, bridging paragraph on pg. iii-iv) that PTGER2 antagonists inhibited cystic cell proliferation and increased apoptosis compared to the control cells. Abdela-Ali also teaches (see, pg. 13, 1st paragraph) that in the pcy mouse adolescent nephronophthisis type3, PCK rat (Autosomal Recessive Polycystic Kidney Disease (ARPKD)), and Pdk2ws25/- mouse ADPKD models, treatment with OP-31260 demonstrated a significant decrease in cyst growth, reduced renal cAMP levels, and slower disease progression. Thus, Abdela-Ali shows that EP2 receptor antagonists, for example AH-6809, are used to decrease cyst growth, slower disease progression and treat nephronophthisis. Further, Saunier teaches (see, Abstract) the complex organization of the NPHP1 locus and determining the mutational mechanism resulting in large deletion (homozygous and heterozygous) and mutation/deletion of alleles in patients suffering from Familial Juvenile Nephronophthisis. Thus, it would have been within the purview of a person having ordinary skill in the art to use AH6809 agent as an EP2 receptor antagonist, with a reasonable expectation that it would also inhibit cystic cell proliferation and increase apoptosis in order to treat nephronophthisis in patients. Therefore, the publications by Woodward et al., Abdela-Ali and Saunier et al. render the instant claims 1 – 5, 9 – 10 and 13 prima facie obvious.

Claims 1 – 5, 9 – 10 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over the publications: Woodward et al., Biochemical Pharmacology (1995), 50(10), pp. 1731-1733 (Woodward) in view of Abdela-Ali, Fatima, University of Sheffield (2016), pp. i-244 (Abdela-Ali) and Saunier et al., Am. J. Hum. Genet. (2000), 66: pp. 778-789 (Saunier).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the Prior Art
	Woodward teaches (see, page 1731, 4th paragraph) the compound (agent in the instant claims), 6-isopropoxy-9-oxoxanthene-2-carboxylic acid (AH6809), and the method of using the compound as a competitive human EP2 receptor (G-protein coupled receptor (GPCR) in the instant claims) antagonist. Woodward also teaches (see, pg. 1731, 4th paragraph) that the compound, AH6809, has an affinity for the EP2 receptor, and substantial competition at a concentration of 10 μM (effective amount as recited in the instant claim 12).
Ascertaining the differences between the prior art and the claims at issue.
	Woodward does not explicitly teach the method of using the compound to treat nephronophthisis (ciliopathy-associated disease), as elected by the Applicant and recited in the instant claims 1 and 13. Woodward also does not teach the method, wherein the effective amount of the agent is between 100 pM and 5 μM, as recited in the instant claim 12.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Abdela-Ali teaches (see, pg. iii, 1st paragraph; and pg. 151, 2nd paragraph) the method of using prostaglandin E2 (EP2) receptor (PTGER2) antagonist, AH-6809, to block PTGER2 receptor function in order to reduce cyst growth in Autosomal Dominant Polycystic Kidney Disease (ADPKD). Abdela-Ali teaches (see, bridging paragraph on pg. iii-iv) that PTGER2 antagonists inhibited cystic cell proliferation and increased apoptosis compared to the control cells. Abdela-Ali also teaches (see, pg. 13, 1st paragraph) that in the pcy mouse adolescent nephronophthisis type3, PCK rat (Autosomal Recessive Polycystic Kidney Disease (ARPKD)), and Pdk2ws25/- mouse ADPKD models, treatment with OP-31260 demonstrated a significant decrease in cyst growth, reduced renal cAMP levels, and slower disease progression. Thus, Abdela-Ali shows that EP2 receptor antagonists, for example AH-6809, are used to decrease cyst growth, slower disease progression and treat nephronophthisis. Further, Saunier teaches (see, Abstract) the complex organization of the NPHP1 locus and determining the mutational mechanism resulting in large deletion (homozygous and heterozygous) and mutation/deletion of alleles in patients suffering from Familial Juvenile Nephronophthisis. Thus, it would have been within the purview of a person having ordinary skill in the art to use AH6809 agent as an EP2 receptor antagonist, with a reasonable expectation that it would also inhibit cystic cell proliferation and increase apoptosis in order to treat nephronophthisis in patients.
	While the combined teachings of Woodward, Abdela-Ali and Saunier does not teach, wherein the effective amount of the agent is between 100 pM and 5 μM, MPEP §2144.05(II)(A) states:
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” The selection of reaction conditions is more optimization by mere modification of routine experimentation and within one skilled in the art. MPEP §2144.05(I)(2nd paragraph) states “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
Thus, it would have been obvious to a person having ordinary skill in the art to routinely experiment and optimize the concentration of the compound (agent) in order to enhance the pharmaceutical efficiency of the compound, with a reasonable expectation of success. Therefore, the publications by Woodward et al., Abdela-Ali and Saunier et al. render the instant claims 1 – 5, 9 – 10 and 12 – 13 prima facie obvious.

Conclusion
Claims 1 – 5, 9 – 10 and 12 – 13 are rejected.
Claims 6 – 8, 11, 14 – 23 and 28 – 30 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626